THE COURT.
Respondent has presented a motion to dismiss the appeal. Prom the certificate of the clerk of the superior court it appears, that on May 18, 1942, the will of Edward N. Wilson was admitted to probate. The notice of appeal from the order admitting the will to probate, filed on July 22, 1942, was not filed within the sixty-day period within which an appeal was permitted. It further appears from the certificate that appeals were also taken from an order dismissing the petition for the revocation of the special letters of administration which had been issued to Donald P. Lane, from an order appointing Lane as executor, and from an order consolidating two probate matters in the trial court.  The last mentioned order is not appealable. The other matters from which appeals were taken have become moot.
The appeal is dismissed.